United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. POSTAL SERVICE, KEDZIE GRACE
POST OFFICE, Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0771
Issued: October 28, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 19, 2021 appellant filed an appeal from a January 7, 2021 decision of the Office
of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned
Docket No. 21-0771.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act. 1
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed his appeal. 2 The case record as transmitted to the Board does not contain a final
adverse decision of OWCP issued within 180 days from the date of docketing of the current
appeal.3
In this regard, by a January 7, 2021 decision, OWCP’s hearing representative vacated an
October 19, 2020 decision denying authorization for compounded medication, and remanded the
case for further development due to an unresolved conflict in medical opinion, to be followed by
a de novo decision on the issue of authorization for compounded medication. The Board finds that
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

3

Id.

this does not constitute a final adverse decision as it is interlocutory in nature and it has no
jurisdiction with respect to any interlocutory matters decided or not decided. 4
As there is no final adverse decision issued by OWCP over which the Board may properly
exercise jurisdiction, the Board concludes that the appeal docketed as No. 21 -0771 must be
dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0771 is dismissed.
Issued: October 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

Id. at § 501.2(c)(2), which provides: “There will be no appeal with respect to any interlocutory matter decided
(or not decided) by OWCP during the pendency of a case.” S.U., Docket No. 20-0636 (issued December 3, 2020);
Jennifer A. Guillary, 57 ECAB 485 (2005).
4

2

